MARX, J.
Epitomized Opinion
Goldman, receiver of the Homeside Realty Co., sued Krumholz to recover $9,461 on an account for money due the Realty Co. Prior to this time, and while Krumholz resided in New York, the latter was indicted by the Grand Jury of Hamilton County for ■■gaining money under false pretenses. Krumholz J^Purned to .Hamilton county without being extradited and was served with summons in the civil action during the criminal trial. He was convicted of the criminal charge and sentenced to thirty days in jail. Krumholz filed a motion to quash the summons and set aside the service. In overruling- the motion the Superior Court held:
1. “The rule is now almost universally established that a nonresident party who comes into a state for the purpose of appearing in a civil judicial proceeding is, during the time reasonably required in going to, attending and returning from such proceeding, exempt from the service of process upon him in another civil action commenced in such state. The reason underlying the adoption of this rule, is that since nonresident suitors cannot he compelled to attend judicial proceedings in a foreign jurisdiction, the law should protect them from the service of process in other action if they voluntarily enter a foreign jurisdiction and thereby assist in the administration of justice in such jurisdiction. Such reasons have no application whatsoever to a nonresident in a criminal case who must come into a foreign jurisdiction to answer a criminal charge. He does not come with any desire to aid in the administration of justice, hut because the law requires ais attendance.”
2. The weight of authority supports the above riew. 40 O. S. 130 is not contrary to the view here expressed because the Supreme Court held that the extradition on the criminal charge was for the pur-jose of summons in the civil action.
3. Service of summons in a civil action may be rad on a convict in a penitentiary (2 N. P. n. s. 368, 14 Dec. 495), or on a person in jail. “The defendant n the present case was actually sentenced .shortly ifter he was served with civil process, and it is con-:eded that if the service of civil process had been nade upon him while he was in jail, the service vould have been valid. Had the defendant been unible to give a bail bond, he would have been in jail, Jurely it is certainly not the intention of the law to permit the criminal by reason of his being in custody and by reason of his ability to give bail bond and perhaps to enjoy the delay of appeals, to thereby escape the service of process, and to defeat his creditors.”